UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 14, 2012 Southwest Royalties Institutional Income Fund VII-B, L.P. (Exact name of Registrant as specified in its charter) Delaware 33-11576 75-2165825 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 3.03.Material Modification to Rights of Security Holders. The information set forth under Item5.01 hereto is hereby incorporated by reference into this Item3.03. Item 5.01.Change in Control of the Registrant. On March 14, 2012, and in accordance with the previously announced Agreement and Plan of Merger, dated as of October28, 2011 (the “Merger Agreement”), between Southwest Royalties Institutional Income Fund VII-B, L.P., a Delaware limited partnership (the “Partnership”), and Southwest Royalties, Inc., a Delaware corporation and the general partner of the Partnership (“SWR”), the Partnership was merged with and into SWR, with SWR continuing as the surviving entity (such transaction, the “Merger”).At the effective time of the Merger, all of the units representing limited partnership interests in the Partnership (the “Units”), other than those held by SWR, were converted into the right to receive cash in an amount equal to $262.04 per Unit (the stated merger consideration of $275.54 per Unit, less the amount of per Unit cash distributions made after September 30, 2011).SWR will not receive any cash payment for its partnership interest in the Partnership.However, as a result of the Merger, SWR acquired 100% of the assets and liabilities of the Partnership.SWR intends to terminate the registration of the Units under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Partnership’s obligations to file reports and other information under the Exchange Act. SWR obtained the funds to finance the merger consideration by conveying a volumetric production payment on certain properties acquired in the Merger to a third party. The foregoing summary description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the terms of the Merger Agreement, a copy of which is filed as Exhibit2.1 to this Current Report on Form8-K, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Agreement and Plan of Merger dated October 28, 2011 by and between Southwest Royalties, Inc. and Southwest Royalties Institutional Income Fund VII-B, L.P., incorporated by reference to Exhibit2.1 to Southwest Royalties Institutional Income Fund VII-B, L.P.’s Current Report on Form 8-K filed on November2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Southwest Royalties Institutional Income Fund VII-B, L.P. By: Southwest Royalties, Inc. Name: General Partner Date: March 14, 2012 By: /s/ Michael L. Pollard Name: Michael L. Pollard Title: Senior Vice President EXHIBIT INDEX Exhibit No. Description Agreement and Plan of Merger dated October 28, 2011 by and between Southwest Royalties, Inc. and Southwest Royalties Institutional Income Fund VII-B, L.P., incorporated by reference to Exhibit2.1 to Southwest Royalties Institutional Income Fund VII-B, L.P.’s Current Report on Form 8-K filed on November2, 2011
